ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Response filed 5 February 2021 has been considered. Claims 11-15, 17-19, 23, and 28-31, all the claims pending in the application, remain rejected.

On pages 7-8, Applicants contend that it would not have been obvious to one of ordinary skill in the art to combine Ishimoto and Uotsu in the manner suggested in the Office Action because such a modification teaches away from Ishimoto’s intended purpose. In particular, Applicants assert that Ishimoto achieves its intended purpose of enabling an operator to easily recognize the presence of a worker by using a mark 52 and that highlighting the region in which the worker is present without displaying the mark 52 would render Ishimoto unsatisfactory for its intended purpose. The Examiner respectfully disagrees.
The Examiner notes that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Uotsu contemplates the same solution as Ishimoto of enabling an operator to easily recognize the presence of a worker by using a mark 42 ([0044]). Uotsu additionally contemplates an alternative solution of highlighting the region in which the worker is present without displaying the mark 42 “in order to indicate the location of the obstacle from the vehicle” ([0044]; emphasis added). That is, Uotsu discloses that the claimed feature of highlighting the region without displaying an image of the detected object or a mark is an alternative solution to Ishimoto’s displaying of a mark and that the alternative solution achieves the identical effect of enabling an operator to recognize the location of the obstacle. Thus, Applicants’ conclusion that Uotsu’s alternative solution teaches away from Ishimoto’s intended purpose of notifying the operator of an obstacle is incorrect. On the contrary, Uotsu’s alternative solution achieves the very same purpose.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishimoto to highlight the region in which the obstacle is detected rather than displaying a mark in the region, as taught by Uotsu, to arrive at the claimed invention, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Ishimoto’s obstacle detection and notification system as modified by Uotsu’s highlighting of the region in which the obstacle is detected can yield the predictable result of notifying the operator of an obstacle since both references seek to do just that. Indeed, Ishimoto and Uotsu are both directed to obstacle detection for a work machine in which an obstacle is detected in images of the area surrounding the work machine and a processed overhead-view image is displayed to the operator of the work machine (Abstract of Ishimoto; Abstract and Fig. 5 of Uotsu). Ishimoto and Uotsu both disclose highlighting the region in which the obstacle is detected in the processed overhead-view image displayed to the operator ([0115] of Ishimoto; [0044] of Uotsu). Ishimoto and Uotsu both disclose that the purpose of highlighting the region is notify the operator of the work machine of an obstacle ([0115] of Ishimoto; [0044] of Uotsu). And Ishimoto and Uotsu both disclose that the highlighting may include displaying a mark at the location of the obstacle ([0115] of Ishimoto discloses marking 52; [0044] of Uotsu discloses mark 42). Uotsu additionally discloses that, as an alternative to displaying the mark, the display area may wholly highlight the region in which the obstacle exists “in order to indicate the location of the obstacle from the vehicle” ([0044]; emphasis added). Thus, a person of ordinary skill would have appreciated including in Ishimoto’s system the ability to highlight the region in which the obstacle is detected without displaying an image of the detected object or a mark since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

For the foregoing reasons, the prior art rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663